MEMORANDUM **
1. Because plaintiffs withdrew their motion to amend their complaint before the district court ruled on it, they’ve waived any argument that the court should’ve granted their motion. See, e.g., Dodd v. Hood River Cnty., 59 F.3d 852, 863 (9th Cir.1995).
2. We affirm the district court’s denial of plaintiffs’ motion to reconsider the magistrate judge’s pretrial order regarding their effort to depose the confidential informant. Given that the confidential informant didn’t witness the shooting, and that the defendants have presented credible evidence that revealing the informant’s identity could harm both the informant and law enforcement efforts, the district court’s decision to protect the informant’s identity wasn’t clearly erroneous or contrary to law. See Fed.R.Civ.P. 72(a); see also Roviaro v. United States, 353 U.S. 53, 59-62, 77 S.Ct. 623, 1 L.Ed.2d 639 (1957).

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.